     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 1 of 63 PageID #: 134



     Ariadne Panagopoulou (AP-2202)
 1
     Pardalis & Nohavicka, LLP
 2   950 Third Avenue, 25th Floor
     New York, NY 10022
 3   Telephone: (718) 777-0400
     Facsimile: (718) 777-0599
 4
     Attorneys for Plaintiffs
 5
                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF NEW YORK
 7
 8   Said Aly, Julio Ulloa, and Richard            )
     Dicrescento, on behalf of themselves and      )
 9   others similarly situated,                    )     SECOND AMENDED COMPLAINT
10                                                 )
                                       Plaintiffs, )
11                                                 )          JURY TRIAL DEMANDED
                          -v-                      )
12                                                 )
13   Dr Pepper Snapple Group, Inc., The            )
     American Bottling Company, and John Doe, )
14   jointly and severally,                        )
                                                   )
15                                   Defendants. )
16
17                                   NATURE OF THE ACTION

18          1.     Plaintiffs Said Aly, Julio Ulloa, and Richard Dicrescento ("Plaintiffs"), bring
19   this action under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 et. seq. on behalf
20
     of themselves and others similarly situated, in order to remedy Defendants’ wrongful
21
     withholding of Plaintiffs’ overtime compensation. Plaintiffs also bring these claims under New
22
23   York Labor Law ("NYLL"), Article 6, §§ 190 et. seq., as well as the supporting New York

24   State Department of Labor Regulations for violations of overtime wages, and failure of the
25
     Defendants to comply with notice and record-keeping requirements.
26
            2.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of
27
28   minimizing labor costs and denying employees compensation by knowingly violating the

                                                    1
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 2 of 63 PageID #: 135



     FLSA and NYLL. Defendants' conduct extended beyond the Plaintiffs to all other similarly
 1
 2   situated employees. Plaintiffs seek certification of this action as a collective action on behalf of

 3   themselves individually and those other similarly situated employees and former employees of
 4
     Defendants pursuant to 29 U.S.C. § 216(b).
 5
            3.      In addition, Plaintiff Said Aly brings additional causes of action against Dr
 6
 7   Pepper Snapple Group, Inc. and The American Bottling Company, jointly and severally,

 8   alleging disability discrimination and retaliation pursuant to the Americans with Disabilities
 9   Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq., the New York State Human Rights Law
10
     (“HRL”), N.Y. Executive Law, § 296 and the New York City Human Rights Law
11
     (“NYCHRL”), N.Y. Admin. Code § 8–107.
12
13
14                                    JURISDICTION AND VENUE
15   Federal Question Jurisdiction and Supplemental Jurisdiction
16
            4.      This Court has original subject matter jurisdiction over this action under 28
17
     U.S.C. § 1331 because the civil action herein arises under the laws of the United States,
18
19   namely, the Fair Labor Standards Act and 29 U.S.C. §§ 201 et seq. (wage and hour claims),

20   and the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (Plaintiff Aly’s
21
     discrimination claims). Additionally, this Court has supplemental jurisdiction over Plaintiffs’
22
     state law claims under 28 U.S.C. §1367(a).
23
            5.      All conditions precedent to filing a lawsuit under the ADA by Plaintiff Said Aly
24
25   have been fulfilled, as further described below.

26
27
28
                                                        2
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 3 of 63 PageID #: 136



     Personal Jurisdiction
 1
 2           6.       This Court may properly maintain personal jurisdiction over Defendants under

 3   Rule 4 of the Federal Rules of Civil Procedure because Defendants’ contacts with this state and
 4
     this judicial district are sufficient for exercise of jurisdiction over Defendants so as to comply
 5
     with traditional notions of fair play and substantial justice.
 6
 7   Venue

 8           7.       Venue is proper in the Eastern District of New York under 28 U.S.C. §§ 1391
 9   (b) (1) and (2) because Defendants conduct business in this judicial district and because a
10
     substantial part of the acts or omissions giving rise to the claims set forth herein occurred in
11
     this judicial district.
12
13
14                                              THE PARTIES
15   Plaintiffs:
16
             8.       Plaintiff Said Aly (“Aly”) is an adult individual residing in the state of New
17
     York, County of Queens.
18
19           9.       At all relevant times to Aly’s discrimination claims, Aly suffered from a

20   disability as defined by the ADA, 42 USC § 12102, the HRL, N.Y. Executive Law § 292(21),
21
     and the NYCHRL, N.Y. Admin. Code. § 8–102(16).
22
             10.      Plaintiff Julio Ulloa (“Ulloa”) is an adult individual residing in the state of New
23
     York, County of Brooklyn.
24
25           11.      Plaintiff Richard Dicrescento (“Dicrescento”) is an adult individual residing in

26   the state of New York, County of Brooklyn.
27
             12.      During the relevant time period, Plaintiffs were covered employees within the
28
                                                        3
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 4 of 63 PageID #: 137



     meaning of the FLSA, 29 U.S.C. § 203(e) and the NYLL § 190, employed by Defendants, Dr
 1
 2   Pepper Snapple Group, Inc., The American Bottling Company and John Doe (collectively

 3   “Defendants”) and performed work in New York.
 4
            13.    At all relevant times, Plaintiff Aly was also a covered employee of Dr Pepper
 5
     Snapple Group, Inc. and The American Bottling Company, as this term is defined by the ADA,
 6
 7   42 USCA § 12111(4), and the HRL, N.Y. Executive Law § 292(6); and a “person aggrieved”

 8   as defined by the NYCHRL, N.Y. Admin. Code. § 8–102(32).
 9          14.    Plaintiffs consented in writing to be a party to the FLSA claims in this action,
10
     pursuant to 29 U.S.C. §216(b), and their consent forms are attached hereto.
11
     Defendants:
12
13          15.    Dr Pepper Snapple Group, Inc. (hereinafter “Dr Pepper”) is a foreign business

14   corporation formed on November 4, 2008 which operates Snapple distribution centers
15   nationwide including New York, located at 212 Wolcott Street, Brooklyn, NY 11231.
16
            16.    According to its own website, Dr Pepper is "the No. 1 flavored carbonated soft
17
     drink (CSD) company in the Americas" and "serves consumers throughout North America."
18
19   See https://www.drpeppersnapplegroup.com/company/operations (last accessed 7/18/2018).

20          17.    The Apple soda named "Snapple" was "created" by "three New York-area
21
     health food store owners [who] began selling the original Snapple in health clubs in 1973." See
22
     https://www.drpeppersnapplegroup.com/company/history (last accessed 7/25/2018).
23
            18.    Furthermore, "[o]n May 7, 2008, DPS became a stand-alone, publicly traded
24
25   company on the New York Stock Exchange". Id.

26          19.    Upon information and belief, Dr Pepper, through its New York distribution
27
     centers, transacts substantial business in New York, employs thousands of employees in New
28
                                                     4
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 5 of 63 PageID #: 138



     York, including Plaintiffs, and supplies products to multiple New York enterprises, thereby
 1
 2   deriving significant profits in the State of New York.

 3          20.     The American Bottling Company is a foreign business corporation organized
 4
     and existing under the laws of the state of Delaware. On April 1, 2010, the American Bottling
 5
     Company designated the New York Secretary of State as an agent of the corporation upon
 6
 7   whom process against it may be served in New York.

 8          21.     According to its online profile at Bloomberg.com, The American Bottling
 9   Company "operates as a subsidiary of Dr Pepper Snapple Group, Inc." and "manufactures,
10
     markets, and distributes beverages across the United States, Canada, Mexico, and the
11
     Caribbean"       including      Dr.      Pepper          and   Snapple    beverages.      See
12
13   https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapid=51175771        (last

14   accessed 7/18/2018).
15          22.     Upon information and belief, at all relevant times, The American Bottling
16
     Company employed more than 500 employees in each of 20 or more calendar weeks during
17
     Plaintiffs’ employment.
18
19          23.     At all relevant times, Defendants Dr Pepper and the American Bottling

20   Company, both individually and collectively, maintained control, oversight, and direction over
21
     the Plaintiffs, including timekeeping, payroll and other employment practices that applied to
22
     them. See annexed hereto as Exhibit A, employment offer to Plaintiff Julio Ulloa by Dr
23
     Pepper; and annexed hereto as Exhibit B, various paystubs issued to Plaintiff Said Aly from
24
25   Dr Pepper Snapple Group, Inc. and The American Bottling Company.

26          24.     Upon information and belief, all collective action members received similar
27
     employment offers and similar paystubs from Dr Pepper and the American Bottling Company.
28
                                                       5
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 6 of 63 PageID #: 139



            25.     John Doe ("Doe") was, at all relevant times throughout Plaintiffs’ employment,
 1
 2   owner, principal, authorized operator, manager, shareholder and/or agent of the Corporate

 3   Defendants.
 4
            26.     At all relevant times throughout Plaintiffs’ employment, Doe had the
 5
     discretionary power to create and enforce personnel decisions on behalf of the Corporate
 6
 7   Defendants, including but not limited to: hiring and terminating employees; setting and

 8   authorizing issuance of wages; maintaining employee records; setting employees' schedules;
 9   instructing, supervising and training employees; and otherwise controlling the terms and
10
     conditions for the Plaintiffs while they were employed by Defendants.
11
            27.     Upon information and belief, Doe set and/or approved the Corporate
12
13   Defendants' payroll policies, including the unlawful practices complained of herein.

14          28.     Doe actively participated in the day-to-day operations of the Corporate
15   Defendants and is a “covered employer” within the meaning of the FLSA, 29 U.S.C. § 203(d)
16
     and regulations thereunder, 29 C.F.R. § 791.2, and the NYLL § 2, and is jointly and severally
17
     liable, in his individual capacity, for the unpaid wages and other damages sought herein.
18
19          29.     Upon information and belief, Doe frequently travels in New York to transact

20   business on behalf of the Corporate Defendants and to manage Corporate Defendants and
21
     personally derives substantial income from the New York locations of Corporate Defendants.
22
            30.     At all relevant times, Defendants were employers engaged in interstate
23
     commerce and/or the production of goods for commerce, within the meaning of the FLSA, 29
24
25   U.S.C. §§ 206(a) and 207(a). At all relevant times, Defendants employed, and/or continue to

26   employ, Plaintiffs and each of the Collective Action members within the meaning of the FLSA.
27
            31.     At all relevant times, Plaintiffs were employed by Defendants within the
28
                                                     6
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 7 of 63 PageID #: 140



     meaning of the NYLL §§ 2 and 651.
 1
 2          32.     At all relevant times, Corporate Defendants were also Plaintiff Aly’s

 3   “employer” as the term is defined by the ADA, 42 USCA § 12111(5), the HRL, N.Y.
 4
     Executive Law § 292(5), and the NYCHRL, N.Y. Admin. Code § 8–102(5), and engaged in an
 5
     "industry affecting commerce" as the term is defined by 42 USCA § 12111(5)(A) and 42
 6
 7   USCA § 2000e(h).

 8          33.     Upon information and belief, at all relevant times, Corporate Defendants'
 9   annual gross volume of sales made, or business done, was not less than Five Hundred
10
     Thousand Dollars ($500,000.00) exclusive of separate retail excise taxes, within the meaning
11
     of the FLSA, 29 U.S.C. § 203(s)(1)(A)(ii), both individually and collectively.
12
13          34.     At all relevant times, the Corporate Defendants used goods and materials

14   produced in interstate commerce, and have employed two or more individuals who handled
15   these goods and materials.
16
17                                    FACTUAL ALLEGATIONS
18
     Plaintiffs' Work for Defendants
19
            35.     Plaintiffs were formerly employed by Defendants, Dr Pepper Snapple Group,
20
     Inc., The American Bottling Company, and John Doe (collectively “Defendants”) ostensibly as
21
22   Territory Sales Specialists ("TSS").

23          36.     As TSS, Plaintiffs' formal duties included reaching out to supermarkets and
24
     grocery stores to promote brand awareness, opening new accounts, and selling Snapple
25
     products. However, despite their formal job title, in reality, brand awareness and sales were not
26
27   Plaintiffs' primary duty. Instead, Plaintiffs were required to spend the majority of their time

28   doing manual jobs such as placing Snapple products on supermarket shelves, cleaning
                                                      7
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 8 of 63 PageID #: 141



     refrigerators and carrying boxes of product.
 1
 2          37.     In fact, so heavy was the manual labor performed by Plaintiffs that they

 3   frequently suffered physical injuries during the course of their employment, including blade
 4
     cuts, knee pain, pulled muscles, and back injuries. See e.g. documentation of knee injury
 5
     suffered by Plaintiff Said Aly during the course of his employment, which was reported to
 6
 7   Defendants, annexed hereto as Exhibit C.

 8          38.     Plaintiffs regularly handled goods in interstate commerce throughout the course
 9   of their employment with Defendants, such Snapple products, manufactured in Texas and
10
     distributed throughout the United States.
11
            39.     Throughout the duration of their employment, Plaintiffs did not have any
12
13   supervisory authority nor did they exercise discretion or independent judgment with respect to

14   matters of significance.
15          40.     Plaintiffs never had any managerial duties, such as hiring and firing employees,
16
     doing payroll and setting employees' hours of work.
17
            41.     Plaintiffs were provided with company vehicles which they used to transport
18
19   Snapple products to and from the company's warehouse, located at 212 Wolcott Street,

20   Brooklyn, NY 11231. Plaintiffs were required to attend this warehouse on a daily basis.
21
            42.     Throughout the course of their employment, Plaintiffs consistently worked in
22
     excess of forty (40) hours per week. However, Plaintiffs were paid a set salary for eighty
23
     hours bi-weekly regardless of the number of hours they actually worked.
24
25          43.     In particular, Plaintiffs were offered an annual salary of Thirty-Five Thousand

26   Dollars ($35,000.00) to be paid in bi-weekly installments. See Exhibit A, employment offer to
27
     Julio Ulloa. Their salary was increased by approximately 2-3% each year and was always paid
28
                                                     8
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 9 of 63 PageID #: 142



     in bi-weekly installments.
 1
 2          44.     Plaintiffs also had to spend significant amounts of money out of pocket in gas

 3   when using the company vehicle, which they were not fully reimbursed for. This caused their
 4
     net income to fall below the amounts described above.
 5
            45.     Plaintiffs were not paid at all for their hours of work in excess of 40 hours per
 6
 7   week. This was reflected in their paystubs that had a standard number of (80) hours bi-weekly.

 8   See Exhibit B, sample of paystubs by Said Aly.
 9          46.     Plaintiff Said Aly was employed by Defendants from in or around February
10
     2014 to May 2018.
11
            47.     During the period of his employment with Defendants, Aly typically worked
12
13   five (5) days per week, from Monday to Friday, from 6:00 a.m. to 4:00 p.m. or sometime even

14   later, depending on the amount of work assigned that day. In the last year of his employment
15   Aly also worked on Saturdays from 7:00a.m. to 4:00p.m. Aly never took meal breaks, or any
16
     other breaks, during the workday, apart from Fridays when Aly would typically take a one
17
     hour break.
18
19          48.     Accordingly, Aly worked approximately 49 hours, or more, per week,

20   throughout the first three years of his employment, and approximately 58 hours per week,
21
     during the last year of his employment.
22
            49.     Throughout his employment with Defendants, Aly was compensated for the first
23
     40 hours of work per week, but was not compensated at all for his overtime hours. Initially, in
24
25   the months of February 2014 to May 2014, Aly was given commission for the new accounts he

26   opened for the company, however he was not given any commission following the first four
27
     months.
28
                                                      9
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 10 of 63 PageID #: 143



            50.     On March 29, 2018, Aly suffered a workplace injury to his lower-back after
 1
 2   being instructed to lift a heavy box during the course of his employment, which subsequently

 3   resulted in chronic back pain. On April 25, 2018, Aly suffered another injury while performing
 4
     work for the Defendants, this time to his knee.
 5
            51.     Both of these incidents were reported to Human Resources. Documentation to
 6
 7   the HR regarding the second injury is annexed hereto as Exhibit C.

 8          52.     As a result of these injuries, Plaintiff was rendered unable to perform major life
 9   activities such as performing manual tasks, lifting, and bending.
10
            53.     Nevertheless, despite his injuries, Aly could still perform all the functions of a
11
     Territory Sales Specialist, which, purportedly, was the position he was hired for.
12
13          54.     On May 1, 2018, a district manager, known to Aly as “Dennis”, asked him to

14   carry heavy boxes with cardboard racks from the warehouse in Maspeth, Queens to Brooklyn.
15   Aly informed Dennis that due to his recent injuries, he could not lift heavy boxes. Aly was
16
     instructed to speak with the branch manager.
17
            55.     Aly proceeded to explain to the branch manager, an individual known to Aly as
18
19   “Chris”, that due to recent injuries in his back and knee, he could not lift heavy boxes. In

20   response, Aly was told by the branch manager: “If you don’t like it, go home.”
21
            56.     Aly immediately called Human Resources and reported the incident. HR told
22
     Aly that they would investigate the matter and get back to him.
23
            57.     On May 3, 2018, HR suspended Aly’s employment by phone, and on May 7,
24
25   2018, HR fired him also by phone. Annexed hereto as Exhibit D are Aly’s phone records

26   showing calls to and from HR.
27
            58.     Contrary to their representations, HR never “investigated” Aly’s allegations.
28
                                                       10
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 11 of 63 PageID #: 144



     Instead, they retaliated against Aly for reporting discriminatory conduct by suspending and
 1
 2   then terminating his employment.

 3          59.     On June 21, 2018, Plaintiff Aly timely submitted a Charge of Discrimination
 4
     with the US Equal Employment Opportunity Commission ("EEOC") against Corporate
 5
     Defendants Dr. Pepper and The American Bottling Company. On August 7, 2018, Plaintiff
 6
 7   Aly, through his attorneys, received a right to sue letter with respect to each corporate

 8   Defendant, with each letter stating that the EEOC’s investigation "will not be concluded within
 9   180 days." See Exhibit E. This action is now being filed within 90 days of Plaintiffs’ receipt of
10
     the Notice of Right to Sue.
11
            60.     Plaintiff Julio Ulloa was employed by Defendants from in or around November
12
13   2014 to July 2017.

14          61.     During the period of his employment with Defendants, Ulloa typically worked
15   five (5) days per week, from Monday to Friday, approximately from 7:15 a.m. to 5:30 p.m.
16
     Ulloa did not take any breaks, including any meal breaks, during the workday.
17
            62.     Accordingly, Ulloa worked approximately 51 hours, per week, throughout his
18
19   employment with the Defendants.

20          63.     Throughout his employment with Defendants, Ulloa was compensated for the
21
     first 40 hours of work per week, but was not compensated at all for his overtime hours.
22
     Initially, from November 2014 to May 2015, Ulloa was given commissions for the new
23
     accounts he opened for the Defendants, however he was not given any commission after the
24
25   first six months.

26          64.     Plaintiff Richard Dicrescento was employed by Defendants from in or around
27
     February 2014 to May 2017.
28
                                                     11
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 12 of 63 PageID #: 145



            65.     During the period of his employment with Defendants, Dicrescento typically
 1
 2   worked five (5) days per week, from Monday to Friday, from 7:00 a.m. to 5:00 p.m.

 3   Dicrescento did not take any breaks, including any meal breaks, during the workday.
 4
            66.     Accordingly, Dicrescento worked approximately fifty (50) hours per week,
 5
     throughout his employment with the Defendants.
 6
 7          67.     Throughout his employment with Defendants, Dicrescento was compensated for

 8   the first 40 hours of work per week, but was not compensated at all for his overtime hours.
 9   Initially, Dicrescento was given commission for new accounts he opened for the Defendants,
10
     however he was not given any commission after the first two years of his employment.
11
     Defendants' Unlawful Corporate Practices
12
13          68.     Defendants repeatedly suffered or permitted Plaintiffs to work in excess of forty

14   (40) hours per week without paying them the appropriate premium overtime pay of one and
15   one-half times their regular rate of pay.
16
            69.     Upon information and belief, Defendants' misclassified Plaintiffs as "Territory
17
     Sales Specialists" in an attempt to evade the FLSA's and NYLL's overtime requirements, when
18
19   in fact, "sales" was not Plaintiff's primary duty.

20          70.     Defendants also willfully misrepresented Plaintiffs' actual number of hours
21
     worked in their pay stubs and put a fictional number of "80" hours bi-weekly to further avoid
22
     their obligations under the law.
23
            71.     Defendants willfully disregarded and purposefully evaded recordkeeping
24
25   requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets

26   and payroll records. Defendants did not implement any procedure to keep track of Plaintiffs'
27
     hours work or the hours of work of other employees.
28
                                                          12
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 13 of 63 PageID #: 146



               72.   Plaintiffs were never provided with accurate wage statements showing their entire
 1
 2   amount of hours worked for Defendants in any given week of their employment.

 3             73.   Plaintiffs were not provided with proper wage notices at the time of hire and by
 4   February 1 of each year.
 5
               74.   Upon information and belief, while Defendants employed Plaintiffs, they failed
 6
     to post notices explaining the minimum and overtime wage rights of employees under the
 7
 8   FLSA and NYLL and failed to inform Plaintiffs of such rights.

 9             75.   Upon information and belief, Defendants also failed to post notices explaining
10
     employees’ rights pursuant to the ADA, the HRL, and the NYCHRL.
11
               76.   Plaintiffs were not provided with statutorily required meal breaks during their
12
13   shifts.

14             77.   Plaintiffs have personal knowledge of other employees of Defendants who are
15   similarly situated and who also worked hours for which they were not paid overtime wages.
16
               78.   Defendants Dr. Pepper and The American Bottling Company discriminated
17
     against Plaintiff Aly by requiring him to perform certain manual tasks that they knew that he
18
19   could not perform due to his disability, and failed to reasonably accommodate him when

20   informing them of such injuries.
21             79.   Defendants Dr. Pepper and The American Bottling Company retaliated against
22
     Plaintiff Aly by suspending him and terminating his employment because he complained about
23
     disability discrimination.
24
25
26   Defendants were joint employers of Plaintiffs and/or a single integrated employer
27
               80.   At all relevant times, Individual and Corporate Defendants were joint employers
28
                                                     13
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 14 of 63 PageID #: 147



     of Plaintiffs, acted in the interest of each other with respect to Plaintiffs' and other employees'
 1
 2   remuneration, and had common policies and practices as to wages and hours, pursuant to 29

 3   C.F.R. § 791.2 and NYLL § 2. Factors indicating joint employment include:
 4
            a.      Corporate Defendants all suffered or permitted Plaintiffs to work.
 5
            b.      Each of the Defendants acted directly or indirectly in the interest of one another
 6
 7          in relation to Plaintiffs and similarly situated employees.

 8          c.      Defendants each have an economic interest in the locations in which Plaintiffs
 9          and similarly situated employees worked.
10
            d.      Defendants all simultaneously benefitted from Plaintiffs’ work.
11
            e.      Defendants each had either functional and/or formal control over the terms and
12
13          conditions of work of Plaintiffs and similarly situated employees.

14          f.      Plaintiffs and similarly situated employees performed work integral to each
15          Corporate Defendant’s operation.
16
            81.     In the alternative, all Defendants functioned together as a single integrated
17
     employer of Plaintiffs within the meaning of the FLSA and NYLL.
18
19          82.     Upon information and belief, Corporate Defendants Dr Pepper and The

20   American Bottling Company are related entities and operate together as a single integrated
21
     enterprise. Specifically, both are owned, managed, and operated by the same core team of
22
     individuals.
23
            83.     The operations of the two corporations are intermingled and they employ the
24
25   same personnel, including the Plaintiffs in this action. Upon information and belief, managers

26   and supervisors of each Corporate Defendant were considered, accounted for and publicly held
27
     out themselves as managers and supervisors of both Corporate Defendants.
28
                                                      14
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 15 of 63 PageID #: 148



             84.     Accordingly, all non-exempt employees working at any one Corporate Defendant at
 1
 2   a particular instance were simultaneously considered and accounted for as employees of both

 3   Corporate Defendants collectively.
 4           85.     Upon information and belief, both Corporate Defendants operated under an
 5
     agreement whereby they would treat all their employees, including Plaintiffs, as a pool of workers
 6
     available to all of them.
 7
                                 COLLECTIVE ACTION ALLEGATIONS
 8
 9           86.     Pursuant to 29 U.S.C. §§ 203, 207, and 216(b), Plaintiffs bring their First cause

10   of action as a collective action under the FLSA on behalf of themselves and the following
11
     collective:
12
                     All persons employed by Defendants at any time from July 26,
13
14                   2015 to the present day (the “Collective Action Period”) who

15                   worked as territory sales specialist workers, and other non-exempt
16                   employees of the Defendants (the “Collective Action Members”).
17
             87.     A collective action is appropriate in these circumstances because Plaintiffs and
18
     the Collective Action Members are similarly situated, in that they were all subject to
19
20   Defendants' illegal policies of failing to pay overtime wage for all hours worked above 40

21   hours per week.
22           88.     Plaintiffs and the Collective Action Members have substantially similar job
23
     duties and are paid pursuant to a similar, if not the same, payment structure.
24
             89.     The claims of the Plaintiffs stated herein are similar to those of the other
25
26   employees.

27
28
                                                      15
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 16 of 63 PageID #: 149



                                          FIRST CAUSE OF ACTION
 1
 2                           Fair Labor Standards Act – Unpaid Overtime Wages
                (Brought on Behalf of all Plaintiffs and the Collective Action Members against all
 3                                             Defendants)
 4
               90.   Plaintiffs, on behalf of themselves and the Collective Action Members, reallege
 5
     and incorporate by reference all allegations made in all preceding paragraphs as if fully set forth
 6
 7   herein.

 8             91.   Defendants failed to pay Plaintiffs and the Collective Action Members overtime
 9   wages for all hours worked above 40 hours per week thereby violating the FLSA, 29 U.S.C. §
10
     207(a)(1).
11
               92.   Defendants' unlawful conduct, as described in this Complaint, has been willful
12
13   and intentional. Defendants were aware, or should have been aware, that the practices described

14   in this Complaint were unlawful. Accordingly, a three-year statute of limitations applies
15   pursuant to 29 U.S.C. § 255(a).
16
               93.   As a result of the Defendants' violations of the FLSA, Plaintiffs and the
17
     Collective Action Members have been deprived of overtime compensation and other wages in
18
19   amounts to be determined at trial, and are thus entitled to recovery of such amounts, liquidated

20   damages, attorneys' fees, costs, and other compensation pursuant to 29 U.S.C. § 216 (b).
21
                                         SECOND CAUSE OF ACTION
22
                               New York Labor Law – Unpaid Overtime Wages
23                         (Brought on behalf of all Plaintiffs against all Defendants)
24
               94.   Plaintiffs reallege and incorporate by reference all allegations in all preceding
25
     paragraphs.
26
27
28
                                                      16
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 17 of 63 PageID #: 150



              95.    Defendants failed to pay Plaintiffs overtime wages for all hours worked above 40
 1
 2   hours per week thereby violating the NYLL §§ 190 et seq. and the New York State Department

 3   of Labor regulations, 12 N.Y.C.R.R. Part 142-2.2.
 4
              96.    Defendants' failure to pay Plaintiffs their overtime compensation lacked a good
 5
     faith basis within meaning of NYLL § 663.
 6
 7            97.    Due to Defendants' violations of the NYLL, Plaintiffs are entitled to recovery of

 8   their unpaid overtime wages, liquidated damages as provided for by the NYLL, reasonable
 9   attorneys' fees and costs of the action, pre-judgment and post-judgment interest, pursuant to
10
     NYLL § 198 (1-a).
11
                                          THIRD CAUSE OF ACTION
12
13                   New York Labor Law – Failure to Provide Accurate Wage Statements
                          (Brought on behalf of all Plaintiffs against all Defendants)
14
              98.    Plaintiffs reallege and incorporate by reference all allegations in all preceding
15
16   paragraphs.

17            99.    Defendants have failed to provide Plaintiffs with wage accurate statements listing,
18   inter alia, the entire amount of hours they worked each week of their employment with Defendants.
19
              100.   Due to Defendants’ violations of the NYLL, Plaintiffs are entitled to recover from
20
     Defendants statutory damages of Two Hundred and Fifty dollars ($250) per workday that the
21
     violation occurred, up to a maximum of Five Thousand Dollars ($5,000), pursuant to NYLL § 198
22
23   (1-d).

24
25
26
27
28
                                                      17
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 18 of 63 PageID #: 151



                                         FOURTH CAUSE OF ACTION
 1
 2                    New York Labor Law – Failure to Provide Notice at Time of Hiring
                          (Brought on behalf of all Plaintiffs against all Defendants)
 3
 4
            101.     Plaintiffs reallege and incorporate by reference all allegations in all preceding
 5
     paragraphs.
 6
 7          102.     Defendants failed to provide Plaintiffs at the time of hiring or at any point

 8   thereafter, a notice in their primary language containing, inter alia, their regular hourly rate and
 9   overtime rate of pay, and the regular pay day designated by the employer, in violation of
10
     NYLL § 195(1).
11
            103.     Due to Defendants' violations of the NYLL § 195(1), Plaintiffs are entitled to
12
13   recover from Defendants statutory damages of Fifty dollars ($50) per workday that the violation

14   occurred, up to a maximum of Five Thousand Dollars ($5,000) pursuant to NYLL § 198 (1-b).
15                                         FIFTH CAUSE OF ACTION
16
                                          ADA - Disability Discrimination
17                 (Brought by Plaintiff Said Aly against Defendants Dr. Pepper Snapple Group,
                                    Inc. and The American Bottling Company)
18
19          104.     Plaintiff Said Aly realleges and incorporates by reference all allegations in all

20   preceding paragraphs.
21
            105.     Plaintiff Aly, at the time period of alleged discrimination, suffered from a
22
     disability as defined by 42 USC § 12102, which substantially limited multiple major life
23
     activities such as performing manual tasks, lifting, and bending.
24
25          106.     Nevertheless, Plaintiff Aly was qualified to perform the essential functions of his

26   job, with or without reasonable accommodation, which, according to his employment contract,
27
28
                                                      18
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 19 of 63 PageID #: 152



     were those of a Territory Sales Specialist, not those of a merchandizer. As such, he was a
 1
 2   “qualified individual” as defined by 42 USCA § 12111(8).

 3          107.    Plaintiff Aly suffered discrimination on the basis of his disability when two of
 4
     his supervisors insisted that he perform certain manual tasks; namely carrying heavy boxes with
 5
     cardboard racks from one warehouse to another, that were impossible for Aly due to his
 6
 7   disability, and failed to provide reasonable accommodations, in violation of 42 USCA §§

 8   12112(a) and 12112(b)(5)(A).
 9          108.    As an example, a reasonable accommodation could have been to have a
10
     merchandiser carry the boxes. Indeed, Corporate Defendants employed multiple merchandisers,
11
     specifically for this reason, so this would not have caused undue hardship to them.
12
13          109.    When Aly complained about his supervisor’s behavior, he suffered an adverse

14   employment action by being told, essentially, to either do what was instructed, or “go home,”
15   thus placing his job in jeopardy, in further violation of 42 USCA §§ 12112(a) and
16
     12112(b)(5)(A).
17
            110.    Defendants' discriminatory conduct was intentional and exhibited complete
18
19   disregard for Plaintiff Aly’s rights under the ADA. Accordingly, punitive damages are

20   appropriate.
21
            111.    As result of the aforementioned conduct, Plaintiff Aly suffered, and continues to
22
     suffer, loss of past and future wages and benefits, mental anguish, and other monetary damages
23
     connected with Defendant's aforementioned violations.
24
25          112.    Due to Defendants' discrimination of Plaintiff Aly, he is entitled to recovery of

26   back wages, front wages, prejudgment interest, damages for emotional distress, punitive
27
28
                                                     19
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 20 of 63 PageID #: 153



     damages, attorney's fees, costs, and other such damages of an amount to be determined at trial,
 1
 2   pursuant to 42 USCA § 12117(a), 42 U.S.C. § 2000e-5 and 42 U.S.C.A. § 1981a.

 3                                         SIXTH CAUSE OF ACTION
 4
                                            ADA - Retaliation
 5          (Brought by Plaintiff Said Aly against Defendants Dr. Pepper Snapple Group, Inc.
                                  and The American Bottling Company)
 6
 7          113.     Plaintiff Said Aly realleges and incorporates by reference all allegations in all

 8   preceding paragraphs.
 9          114.     Plaintiff Aly engaged in protected activity by formally complaining to Human
10
     Resources about Defendants’ discrimination and failure to accommodate.
11
            115.     In retaliation of opposing Defendants’ discriminatory practices, HR suspended
12
13   and, subsequently, terminated, Plaintiff Aly’s employment a few days later in violation of 42

14   USCA § 12203(a).
15          116.     Due to Defendants' retaliation against Plaintiff Aly, he is entitled to recovery of
16
     back wages, front wages, prejudgment interest, damages for emotional distress, punitive
17
     damages, attorney's fees, costs, and other such damages of an amount to be determined at trial,
18
19   pursuant to 42 USCA § 12203(c), 42 U.S.C. § 2000e-5 and 42 U.S.C.A. § 1981a.

20                                      SEVENTH CAUSE OF ACTION
21
                                          HRL - Disability Discrimination
22                 (Brought by Plaintiff Said Aly against Defendants Dr. Pepper Snapple Group,
                                    Inc. and The American Bottling Company)
23
            117.     Plaintiff Said Aly realleges and incorporates by reference all allegations in all
24
25   preceding paragraphs.

26
27
28
                                                      20
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 21 of 63 PageID #: 154



            118.    Plaintiff Aly, at the time period of alleged discrimination, suffered from a
 1
 2   disability as that term is defined by the HRL, N.Y. Executive Law § 292(21), which prevented

 3   Aly from exercising “normal bodily functions” such as manual work, lifting, and bending.
 4
            119.    Nevertheless, Plaintiff Aly could perform the activities involved in the job that
 5
     he held, with or without reasonable accommodation, which, according to his employment
 6
 7   contract, were those of a Territory Sales Specialist, not those of a merchandizer.

 8          120.    Plaintiff Aly suffered discrimination on the basis of his disability when two of
 9   his supervisors insisted that he perform certain manual tasks, namely carrying heavy boxes with
10
     cardboard racks from one warehouse to another, that were impossible for Aly due to his
11
     disability, and failed to provide reasonable accommodations, in violation of N.Y. Executive
12
13   Law §§ 296(1)(a) and 296(3)(a).

14          121.    As an example, a reasonable accommodation could have been to have a
15   merchandiser carry the boxes. Indeed, Corporate Defendants employed multiple merchandisers,
16
     specifically for this reason, so would not have caused undue hardship to them.
17
            122.    When Aly complained about his supervisor’s behavior, he suffered an adverse
18
19   employment action by being told, essentially, to either do what was instructed, or “go home,”

20   thus placing his job in jeopardy, in further violation of N.Y. Executive Law §§ 296(1)(a) and
21
     296(3)(a).
22
            123.    As result of the aforementioned conduct, Plaintiff Aly suffered, and continues to
23
     suffer, loss of past and future wages and benefits, mental anguish, and other monetary damages
24
25   connected with Defendant's aforementioned violations.

26          124.    Due to Defendants' discrimination of Plaintiff Aly, he is entitled to recovery of
27
     back wages, front wages, prejudgment interest, damages for emotional distress, and other such
28
                                                     21
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 22 of 63 PageID #: 155



     damages of an amount to be determined at trial, pursuant to N.Y. Executive Law § 297(9) and
 1
 2   (10).

 3                                        EIGHTH CAUSE OF ACTION
 4
                                             HRL - Retaliation
 5           (Brought by Plaintiff Said Aly against Defendants Dr. Pepper Snapple Group, Inc.
                                   and The American Bottling Company)
 6
 7           125.     Plaintiff Said Aly realleges and incorporates by reference all allegations in all

 8   preceding paragraphs.
 9           126.     Plaintiff Aly engaged in protected activity by formally complaining to Human
10
     Resources about Defendants’ discrimination and failure to accommodate.
11
             127.     In retaliation of opposing Defendants’ discriminatory practices, HR suspended
12
13   and, subsequently, terminated, Plaintiff Aly’s employment a few days later in violation of N.Y.

14   Executive Law §§ 296(1)(e) and 296(7).
15           128.     Due to Defendants' retaliation against Plaintiff Aly, he is entitled to recovery of
16
     back wages, front wages, prejudgment interest, damages for emotional distress, punitive
17
     damages, and other such damages of an amount to be determined at trial, pursuant to N.Y.
18
19   Executive Law § 297(9) and (10).

20                                         NINTH CAUSE OF ACTION
21
                                        NYCHRL - Disability Discrimination
22                  (Brought by Plaintiff Said Aly against Defendants Dr. Pepper Snapple Group,
                                     Inc. and The American Bottling Company)
23
             129.     Plaintiff Said Aly realleges and incorporates by reference all allegations in all
24
25   preceding paragraphs.

26
27
28
                                                       22
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 23 of 63 PageID #: 156



            130.    Plaintiff Aly, at the time period of alleged discrimination, suffered from a
 1
 2   disability as that term is defined by the N.Y. Admin. Code. § 8–102(16), namely a physical

 3   impairment which prevented Aly from performing manual labor such as lifting and bending.
 4
            131.    Plaintiff Aly was qualified to perform the essential requisite functions of his job,
 5
     with or without reasonable accommodation, which, according to his employment contract, were
 6
 7   those of a Territory Sales Specialist, not those of a merchandizer.

 8          132.    Plaintiff Aly suffered discrimination on the basis of his disability when two of
 9   his supervisors insisted that he perform certain manual tasks, namely carrying heavy boxes with
10
     cardboard racks from one warehouse to another, that were impossible for Aly due to his
11
     disability, and failed to provide reasonable accommodations, in violation of N.Y. Admin. Code.
12
13   §§ 8–107(1)(a) and 8–107(15).

14          133.    As an example, a reasonable accommodation could have been to have a
15   merchandiser carry the boxes. Indeed, Corporate Defendants employed multiple merchandisers,
16
     specifically for this reason, so this would not have caused undue hardship to them.
17
            134.    When Aly complained about his supervisor’s behavior, he suffered an adverse
18
19   employment action by being told, essentially, to either do what was instructed, or “go home,”

20   thus placing his job in jeopardy, in further violation of N.Y. Admin. Code. §§ 8–107(1)(a) and
21
     8–107(15).
22
            135.    As result of the aforementioned conduct, Plaintiff Aly suffered, and continues to
23
     suffer, loss of past and future wages and benefits, mental anguish, and other monetary damages
24
25   connected with Defendant's aforementioned violations.

26          136.    Due to Defendants' discrimination of Plaintiff Aly, he is entitled to recovery of
27
     back wages, front wages, prejudgment interest, damages for emotional distress, punitive
28
                                                      23
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 24 of 63 PageID #: 157



     damages, attorney's fees, costs, and other such damages of an amount to be determined at trial,
 1
 2   pursuant to N.Y. Admin. Code §§ 8-502(a) and (g).

 3                                         TENTH CAUSE OF ACTION
 4
                                           NYCHRL - Retaliation
 5           (Brought by Plaintiff Said Aly against Defendants Dr. Pepper Snapple Group, Inc.
                                   and The American Bottling Company)
 6
 7           137.    Plaintiff Said Aly realleges and incorporates by reference all allegations in all

 8   preceding paragraphs.
 9           138.    Plaintiff Aly engaged in protected activity by formally complaining to Human
10
     Resources about Defendants’ discrimination and failure to accommodate.
11
             139.    In retaliation for opposing Defendants’ discriminatory practices, HR suspended
12
13   and, subsequently, terminated, Plaintiff Aly’s employment a few days later in violation of N.Y.

14   Admin. Code. § 8–107(7).
15           140.    Due to Defendants' retaliation against Plaintiff Aly, he is entitled to recovery of
16
     back wages, front wages, prejudgment interest, damages for emotional distress, punitive
17
     damages, attorney's fees, costs, and other such damages of an amount to be determined at trial,
18
19   pursuant to N.Y. Admin. Code §§ 8-502(a) and (g).

20                                       DEMAND FOR TRIAL BY JURY
21
             141.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs
22
     demand a trial by jury of all issues so triable in this action.
23
24                                             PRAYER FOR RELIEF

25           WHEREFORE, Plaintiffs seek the following relief:

26           A.      Designating this action as a collective action and authorizing prompt issuance of
27
     notice pursuant to 29 U.S.C. § 216(b) to all putative collective action members, apprising them
28
                                                        24
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 25 of 63 PageID #: 158



     of the pendency of this action, and permitting them promptly to file consents to be Plaintiff in
 1
 2   the FLSA claims in this action;

 3          B.      Issuance of a declaratory judgment that the practices complained of in this
 4
     complaint are unlawful under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., New
 5
     York Labor Law, Article 6, §§ 190 et seq., and supporting New York State Department of
 6
 7   Labor regulations, the ADA, 42 U.S.C. § 12101 et seq., the New York Executive Law § 296,

 8   and the N.Y. Administrative Code. § 8–107;
 9          C.      Unpaid overtime wages under the FLSA and an additional and equal amount as
10
     liquidated damages pursuant to 29 U.S.C. § 216(b) and the supporting United States
11
     Department of Labor regulations;
12
13          D.      Unpaid overtime wages under the NYLL, and an additional and equal amount as

14   liquidated damages pursuant to NYLL §198(1-a) and § 663(1);
15          E.      Civil penalties of One Thousand One Hundred Dollars ($1,100.00) for each of
16
     Defendants' willful and repeated violations of the FLSA pursuant to 29 U.S.C. § 216(b);
17
            F.      A permanent injunction requiring Defendants to pay all statutorily required
18
19   wages pursuant to the FLSA and NYLL;

20          G.      If liquidated damages pursuant to FLSA, 29 U.S.C. § 216(b) are not awarded,
21
     an award of pre-judgment interest pursuant to 28 U.S.C. § 1961;
22
            H.      An award of statutory damages for Defendants' failure to provide Plaintiffs with
23
     wage notices at the time of their respective hiring, or at any point thereafter, pursuant to NYLL
24
25   § 198 (1-b);

26          I.      An award of statutory damages for Defendants' failure to provide Plaintiffs with
27
     accurate wage statements pursuant to NYLL § 198 (1-d);
28
                                                     25
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 26 of 63 PageID #: 159



            J.     An award of back wages, front wages, damages for emotional distress, and
 1
 2   punitive damages, for Corporate Defendants' discrimination and retaliation against Plaintiff

 3   Aly, pursuant to 42 USCA § 12117(a), 42 U.S.C. § 2000e-5 and 42 U.S.C.A. § 1981a;
 4
            K.     An award of back wages, front wages, and damages for emotional distress, for
 5
     Corporate Defendants’ discrimination and retaliation against Plaintiff Aly, pursuant to N.Y.
 6
 7   Executive Law § 297(9);

 8          L.     An award of back wages, front wages, damages for emotional distress, and
 9   punitive damages for Corporate Defendants’ discrimination and retaliation against Plaintiff Aly,
10
     pursuant to N.Y. Admin. Code. § 8–502(a);
11
            M.     Enjoining Defendants from further discrimination or retaliation against Plaintiff
12
13   Aly;

14          N.     An award of pre-judgment interest of nine per cent per annum (9%) pursuant to
15   the New York Civil Practice Law and Rules §§ 5001-5004;
16
            O.     An award of post-judgment interest pursuant to 28 U.S.C. § 1961 and/or the
17
     New York Civil Practice Law and Rules § 5003;
18
19          P.     An award of attorney's fees, costs, and further expenses up to Fifty Dollars

20   ($50.00), pursuant to 29 U.S.C. § 216(b), and NYLL §§ 198 and 663(1);
21
            Q.     An award of attorney's fees and costs, with respect to Plaintiff Aly’s
22
     discrimination and retaliation claims, pursuant to 42 USCA § 2000e-5(k); and N.Y. Admin.
23
     Code § 8-502(g);
24
25          R.     Such other relief as this Court shall deem just and proper.

26
27
28
                                                    26
     Case 1:18-cv-04230-FB-LB Document 17 Filed 11/26/18 Page 27 of 63 PageID #: 160



     Dated: New York, New York
 1
            November 26, 2018
 2
 3
 4
 5
                                                Respectfully submitted,
 6                                              PARDALIS& NOHAVICKA, LLP
 7
                                         By:    _/s/Ariadne Panagopoulou________
 8                                              Ariadne Panagopoulou (AP-2202)
                                                Attorneys for Plaintiffs
 9
                                                950 Third Avenue, 25th Floor
10                                              New York, New York 10022
                                                Tel: 718.777.0400 | Fax: 718.777.0599
11                                              Email: ari@pnlawyers.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           27
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 28 of 63 PageID #: 81
                                                                             161
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 29 of 63 PageID #: 82
                                                                             162
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 30 of 63 PageID #: 83
                                                                             163
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 31 of 63 PageID #: 84
                                                                             164




                           EXHIBIT A
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 32 of 63 PageID #: 85
                                                                             165
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 33 of 63 PageID #: 86
                                                                             166
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 34 of 63 PageID #: 87
                                                                             167
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 35 of 63 PageID #: 88
                                                                             168




                           EXHIBIT B
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 36 of 63 PageID #: 89
                                                                             169
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 37 of 63 PageID #: 90
                                                                             170
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 38 of 63 PageID #: 91
                                                                             171
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 39 of 63 PageID #: 92
                                                                             172
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 40 of 63 PageID #: 93
                                                                             173
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 41 of 63 PageID #: 94
                                                                             174
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 42 of 63 PageID #: 95
                                                                             175
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 43 of 63 PageID #: 96
                                                                             176
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 44 of 63 PageID #: 97
                                                                             177
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 45 of 63 PageID #: 98
                                                                             178
Case
 Case1:18-cv-04230-FB-LB
      1:18-cv-04230-FB-LB Document
                           Document17
                                    8 Filed 09/04/18
                                            11/26/18 Page 46 of 63 PageID #: 99
                                                                             179
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page47
                                                        47of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:100
                                                                          180
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page48
                                                        48of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:101
                                                                          181
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page49
                                                        49of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:102
                                                                          182
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page50
                                                        50of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:103
                                                                          183
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page51
                                                        51of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:104
                                                                          184




                          EXHIBIT C
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page52
                                                        52of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:105
                                                                          185
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page53
                                                        53of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:106
                                                                          186
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page54
                                                        54of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:107
                                                                          187




                            EXHIBIT D
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page55
                                                        55of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:108
                                                                          188
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page56
                                                        56of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:109
                                                                          189
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page57
                                                        57of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:110
                                                                          190
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page58
                                                        58of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:111
                                                                          191
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page59
                                                        59of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:112
                                                                          192




                             EXHIBIT E
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page60
                                                        60of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:113
                                                                          193
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page61
                                                        61of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:114
                                                                          194
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page62
                                                        62of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:115
                                                                          195
Case
Case1:18-cv-04230-FB-LB
     1:18-cv-04230-FB-LB Document
                         Document17
                                  8 Filed
                                    Filed09/04/18
                                          11/26/18 Page
                                                   Page63
                                                        63of
                                                           of63
                                                              63PageID
                                                                PageID#:
                                                                       #:116
                                                                          196
